Citation Nr: 1234982	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that in Haas v. Nicholson, 20 Vet. App. 257 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of applying the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii) (2008), "service in the Republic of Vietnam" will, in the absence of contradictory evidence, be presumed based upon the Veteran's receipt of a Vietnam Service Medal, without any additional proof required that a Veteran who served in the waters offshore of the Republic of Vietnam actually set foot on land.  VA appealed that decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In September 2006, the Secretary imposed a stay at the Board on the adjudication of claims affected by Haas.  The stay affected claims based on herbicide exposure in which the only evidence of exposure is the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  In May 2008, the Federal Circuit upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.307(a)(6)(iii). Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In January 2009, the United States Supreme Court denied a petition for a writ of certiorari.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Later that month, the stay of adjudication of claims for compensation based on exposure to herbicides affected by Haas was lifted.  See Chairman's Memorandum No. 01-09-03 (Jan. 22, 2009). Accordingly, the Board may proceed with appellate review.

FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that the Veteran was exposed to herbicides while on active duty, that diabetes mellitus, type II, was present in service, or that the Veteran's diabetes mellitus, type II, is otherwise related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by military service nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in March 2005 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.

The Board observes that the March 2005 letter was sent to the Veteran prior to the September 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and an October 2006 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that an examination is not necessary.  While there is evidence of a current diagnosis, there is no evidence of an in-service event, injury, or disease that can be associated with the claimed disability.  Additionally as will be further explained below there is also no presumption of in-service occurrence.  As such, the Board finds that the Veteran has not satisfied all elements of McLendon.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran contends that he has diabetes mellitus, type II, as a result of his exposure to herbicides, while serving in the Navy during the Vietnam Era.

There are statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d) (2011).  In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2011) are satisfied:  chloracne or other acneform disease consistent with chloracne if manifest to a degree of 10 percent within one year of date of last exposure, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2011).

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The Board finds that the presumption of herbicide exposure based on service in Vietnam does not apply in this case as the Veteran did not have active service in Vietnam.  Under VA law, "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a Veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).  Thus, service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Haas, 525 F.3d at 1193; 1197; VAOPGCPREC 27-97.  Likewise, military missions flown in Vietnamese airspace do not qualify as service in the Republic of Vietnam under 38 C.F.R. § 3.313.  VAOPGCPREC 7-93 (August 12, 1993).

The Board has reviewed the Veteran's service personnel records, service treatment records, military citations, and a ship histories of the USS Preston (February 1961 to March 1964) and USS Herbert J. Thomas (March 1964 to April 1964 and May 1964 to January 1966), on which the Veteran served.  The service personnel records show that the Veteran served in the Navy as a stock clerk.  There is no verifiable evidence, nor does the Veteran contend, that he ever served on land in Vietnam.  In March 2005, the RO submitted a request to the National Personnel Records Center (NPRC) for dates that the Veteran served in Vietnam.  The NPRC responded in April 2005 that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The Veteran's service treatment records also do not include any entries from Vietnam, nor any injuries or complaints that would indicate presence in Vietnam.  Thus, the Board does not find that the Veteran served in Vietnam based on his service personnel and treatment records.

The Board reviewed the ship history for the USS Preston (DD-795).  The ship history provided by the Department of the Navy, Naval Historical Center, reflected, in pertinent part, that the USS Preston provided plane guard and screening duties  for the USS Coral Sea and USS Ticonderoga in the Vietnamese combat area beginning in August 1965.  The Veteran did not serve aboard the USS Preston during that time.  The Board also reviewed the ship history for the USS Herbert J. Thomas (DD-833).  The ship history reflected, in pertinent part, that it provided screening services to the USS Franklin D. Roosevelt, at Yankee Station off South Vietnam from October 1966 to December 1966.  The Veteran did not serve aboard the USS Herbert J. Thomas during that time period.  The Veteran reported service aboard the USS Stark County, USS McKean, and USS Piedmont.  There is no evidence that any of these ships served in brown water in Vietnam.  While the evidence clearly shows that the Veteran served on ships that served off the shores of Vietnam, this alone is not sufficient to trigger the presumption of herbicide exposure and does not establish that the Veteran served on the landmass or inland waterways of Vietnam on a brown water vessel as required for the presumption to attach.  See Haas, 525 F.3d at 1193; 1197; VAOPGCPREC 27-97.  In sum, because probative evidence of record shows that the Veteran never served on the landmass of Vietnam or its inland waterways, the presumption of herbicide exposure does not apply.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Similarly, the photograph of the Veteran receiving the Presidential Unit Citation for service with the Delta River Patrol does not establish Vietnam inland or brown water service.  In fact, the Veteran has stated that he was not inland or ashore in Vietnam although he was aboard ship in offshore waters.  See June 2005 statement of the Veteran.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

Finally, service connection may be established under 38 C.F.R. § 3.303(b) (2011) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2011) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. For Veterans who have served ninety (90) days or more of active duty service during a period of war, or during peacetime service after December 31, 1946, certain chronic disabilities, such as type II diabetes mellitus, are presumed to have been incurred in or aggravated by service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  There is no evidence that the Veteran was diagnosed with diabetes mellitus, type II, within one year of service separation.  

Therefore, the Veteran enjoys no presumption provided by law or regulation in 38 U.S.C.A. § 1116(f) (West 2002) or 38 C.F.R. § 3.307(6)(iii) (2011).  The Board will limit its analysis to a direct service connection as required by Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In Combee v. Brown, the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Initially, the Board notes that the Veteran is currently diagnosed with type II diabetes mellitus.  In this regard, a VA medical center (VAMC) problem list noted that the Veteran was diagnosed with diabetes mellitus, type II, in October 1997.  A prior VA treatment note dated in April 1997 noted that the Veteran had received training on how to use a glucometer and an April 1997 lab report noted high glucose levels.  Additionally, a letter from the Veteran's private treating physician stated he had been receiving treatment for diabetes mellitus, type II, since January 2002.  While the Board acknowledges that the Veteran has a current diagnosis of type II diabetes mellitus, there is no competent medical evidence that indicates that the Veteran had type II diabetes mellitus while on active duty service.  Indeed, the Veteran's service treatment records do not indicate that the Veteran was diagnosed while in service; both the Veteran's August 1954 entrance examination and June 1976 separation examination report the Veteran's endocrine system was listed as normal.  Additionally, reenlistment examinations dated in May 1960, April 1966, January 1970, and November 1975 all noted the Veteran's endocrine system was normal.  Indeed, the only problem noted was in the November 1975 examination report which noted that the Veteran was mildly obese. 

In fact, as noted above, the first diagnosis of record of type II diabetes mellitus is the April 1997 lab report noting high glucose levels.  The Veteran's June 2005, March 2006, and June 2007 statements noted that his diabetes mellitus, type II, was first diagnosed while he was still on active duty in 1974 following laboratory studies.  The Veteran further stated that he was treating the diabetes mellitus with diet and exercise for the remainder of his active duty service as he was provided no follow up instructions and treatment.  The Veteran then stated that he again sought treatment for his disorder in 1995 after moving back to Nevada in 1995.  The Veteran stated that he did not receive treatment for over 20 years.  The Board acknowledges the Veteran's statements that his diabetes was first diagnosed in 1974, but there is no medical evidence to corroborate that statement.  Notably, the Veteran first filed a claim for VA compensation benefits in March 1996 for a back disorder, and for an increase in the rating assigned such disorder in April 1997, and at no time did the Veteran file a claim for diabetes or even mention that he had been diagnosed with such in service.  As such, even allowing for the benefit of the doubt with regard to the onset, the earliest diagnosis of diabetes mellitus, type II, of record was twenty-one years after separation from active military service.  The Board finds that the twenty-one year lapse in time between the Veteran's active service and the notation of type II diabetes mellitus of record either by diagnosis or by history weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Moreover, it is logical to conclude that a reasonable person, who had access, would seek medical attention if it were required.  Diabetes mellitus, type II, even that controlled by diet and exercise would logically require maintenance that would imply that regular medical attention would be necessary.  It is reasonable to believe that the Veteran would have had to seek medical attention during the 20 years between when the Veteran claims his diabetes was diagnosed and when he finally started seeking treatment.  As such the Board finds the Veteran's statements are not credible because they appear to be inconsistent with the record.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board finds that there is no competent and credible medical evidence of continuity of symptomatology with regard to the Veteran's diabetes mellitus, type II.

Finally, the Board notes the Veteran's statements that he has diabetes mellitus, type II, that is related to in-service herbicide exposure, and while the Veteran as a lay person is competent to provide evidence regarding any symptomatology, he is not competent to provide evidence regarding diagnosis, including the severity of a disease or disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2011); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board notes initially that the Veteran did not serve on the landmass of Vietnam or its inland waterways.  To the extent that the Veteran contends that a medical relationship exists between his diabetes mellitus, type II, and service, any such statements offered in support of the Veteran's claim do not constitute competent medical evidence and cannot be accepted by the Board because the Veteran does not have adequate medical education or experience to provide a competent and credible opinion on a complex matter such as the etiology of his diabetes mellitus, type II.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, while the Board acknowledges that the Veteran is currently diagnosed with diabetes mellitus, type II, there is no indication of any diagnosis during service or within the one year period thereafter.  In addition, after considering the length of time between service and post-service diagnosis of record and determining that the Veteran does not meet the requirements for any relevant presumptions, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, type II.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


